DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: 
 Re claim 7, replace “the outer periphery, the longitudinal direction of the outer edge portion of the first conductor portion and the longitudinal direction of the outer edge portion of the second conductor” with “an outer periphery, a longitudinal direction of an outer edge portion of the first conductor portion and a longitudinal direction of an outer edge portion of the second conductor”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima et al., JP2014002071
Regarding claim 1, Nojima discloses a current sensor (Figs. 1-15) comprising: a conductor (Fig. 1; conductive member 11); and a first magnetic sensing element and a second magnetic sensing element to detect a magnetic field component in a first direction of a magnetic field generated by a measurement target current flowing through the conductor (Fig. 1; galvanomagnetic elements 122, 121); wherein the conductor is symmetrical or substantially symmetrical about a symmetry axis extending in a second direction perpendicular or substantially perpendicular to the first direction (as shown in fig. 1, member 11 is symmetrical about the center of member 11); the conductor includes: a first conductor portion and a second conductor portion elongated such that a space between the first conductor portion and the second conductor portion in the first direction increases in the second direction (Fig. 1; parts 111, 112 having a space that increases as width in the top portion is larger than toward the bottom); and a third conductor portion joining a forward end portion of the first conductor portion in the second direction and a forward end portion of the second conductor portion in the second direction (Fig. 1; part 113); the first magnetic sensing element and the second magnetic sensing element are symmetrical or substantially symmetrical about the symmetry axis (Fig. 1; sensors 121, 122 are symmetrical about center of member 11); the first magnetic sensing element is located at a position at which a magnetic field component in the second direction of a magnetic field generated by the measurement target current flowing through the first conductor portion is opposite in polarity to a magnetic field component in the second direction of a magnetic field generated by the measurement target current flowing through the third conductor portion (Fig. 1, 4a; magnetic field H1-H3 in part 111 and current flow I1 in part 111 and magnetic field in H5 in part 113 and current flow I2 being opposite); and the second magnetic sensing element is located at a position at which a magnetic field component in the second direction of a magnetic field generated by the measurement target current flowing through the second conductor portion is opposite in polarity to the magnetic field component in the second direction of the magnetic field generated by the measurement target current flowing through the third conductor portion (Fig. 1; 4a; current flow I1 in part 111 and current flow I2 in part 112 being opposite).
Regarding claim 2, Nojima discloses wherein the first magnetic sensing element is positioned within an area occupied by the first conductor portion in the second direction; and the second magnetic sensing element is positioned within an area occupied by the second conductor portion in the second direction (Fig. 1).
Regarding claim 3, Nojima discloses wherein an inner edge portion of the first conductor portion and an inner edge portion of the second conductor portion facing each other about the symmetry axis are linearly elongated (Fig. 1).
Regarding claim 4, Nojima discloses wherein an outer edge portion of the first conductor portion and an outer edge portion of the second conductor portion are linearly elongated, the outer edge portion of the first conductor portion being opposite to the inner edge portion of the first conductor portion, the outer edge portion of the second conductor portion being opposite to the inner edge portion of the second conductor portion; and at an outer periphery of the conductor, a longitudinal direction of the outer edge portion of the first conductor portion and a longitudinal direction of the outer edge portion of the second conductor portion both cross the first direction at about 90° or less (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al., JP2014002071 in view of Shibahara et al., US 20050030018
Regarding claim 5, Nojima discloses the current sensor according to claim 1, but is silent in wherein the conductor further includes a fourth conductor portion that is thinner than each of the first conductor portion, the second conductor portion, and the third conductor portion, and extends from an edge portion of at least one of the first conductor portion, the second conductor portion, and the third conductor portion.  Shibahara discloses wherein the conductor further includes a fourth conductor portion that is thinner than each of the first conductor portion, the second conductor portion, and the third conductor portion, and extends from an edge portion of at least one of the first conductor portion, the second conductor portion, and the third conductor portion (Fig. 5a-5c; thin magnetic material 50 underneath conductor 22 is thinner than conductor 22).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shibahara into Nojima for the purpose of mitigating external influence to the sensor. 
Regarding claim 6, Shibahara discloses wherein the fourth conductor portion is about half or less as thick as each of the first conductor portion, the second conductor portion, and the third conductor portion (¶[0090]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shibahara into Nojima to mitigate external influence to the sensor. 
Regarding claim 15, Shibahara discloses wherein the fourth conductor portion extends from an inner edge portion of the first conductor portion, an inner edge portion of the second conductor portion, and an inner edge portion of the third conductor portion (See Fig. 5a, 5b). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shibahara into Nojima for mitigating external influence to the sensor. 
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al., JP2014002071 in view of Shoji, US 20070090825 
Regarding claim 7, Nojima is silent wherein at the outer periphery of the conductor, the longitudinal direction of the outer edge portion of the first conductor portion and the longitudinal direction of the outer edge portion of the second conductor portion both cross the first direction at about 70°.  However, Shoji discloses wherein at an outer periphery of the conductor, a longitudinal direction of an outer edge portion of the first conductor portion and a longitudinal direction of an outer edge portion of the second conductor portion both cross the first direction at about 70° (Fig. 19; shape of conductor 23 is in oval shape , therefore an edge direction of first and second portion of 23 would be about 70 at one point on the current path of conductor 23).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the shape of Shoji into Nojima since the sensor would still function in a similar manner to detect current through conductor.
Regarding claim 8, Nojima is silent in wherein the third conductor portion has a semi-ellipse shape.  Shoji teaches wherein a third conductor portion has a semi-ellipse shape (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the shape of Shoji into Nojima since the sensor would still function in a similar manner to detect current through conductor. 

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al., JP2014002071 in view of Shinchi et al., JP 2010256316
Regarding claim 9, Nojima is silent in wherein each of the first, second, and third conductor portions is made of copper. Shinchi discloses a current sensor in which conductor portions are made of copper (page 3; “a primary conductor 3 is produced, for example, by punching from a metal plate material such as copper having good electrical conductivity”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the copper material of Shinchi for the conductor material of Nojima since such a substitution would not disrupt the operation of the device as copper provides good conductivity and would enable the predictable result of providing current flow. 
Regarding claim 10, Nojima is silent in further comprising: a first connection terminal extending in the first direction and connected to the first conductor portion at a backward end portion in the second direction; and a second connection terminal extending in the first direction and connected to the second conductor portion at a backward end portion in the second direction.  Shinchi teaches a first connection terminal extending in the first direction and connected to the first conductor portion at a backward end portion in the second direction; and a second connection terminal extending in the first direction and connected to the second conductor portion at a backward end portion in the second direction (Fig. 1; connection portions 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the connection terminal of Shinchi into the conductor  of Nojima in order to provide a connection to the conductor from additional elements allowing current to flow through the conductor.
Regarding claim 11, Nojima in view of Shinchi discloses the current sensor according to claim 10.  Shinchi teaches wherein the first and second connection terminals are made of copper (page 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the connection terminal of Shinchi into the conductor  of Nojima in order to provide a connection to the conductor from additional elements allowing current to flow through the conductor. 

Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al., JP2014002071 in view of Kawanami et al., WO 2016035606
Regarding claim 12, Nojima is silent in wherein the first and second magnetic sensing elements each include a Wheatstone bridge circuit including four tunnel magneto resistance elements. Kawanami teaches wherein a first and second magnetic sensing elements each include a Wheatstone bridge circuit including four tunnel magneto resistance elements (Fig. 5, 6: 120, b with MR1-4; “first magnetic sensor 120a and the second magnetic sensor 120b has a Wheatstone bridge type bridge circuit including four AMR…TMR”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the magnetic resistance bridge circuit of Kawanami for the magnetic sensors of Nojima since the function of the magnetic sensors would obtain predictable result of detecting a current based on magnetic field.  
Regarding claim 13, Nojima is silent in further comprising a differential amplifier coupled to both of the first and second magnetic sensing elements.  Kawanami discloses a differential amplifier coupled to a first and second magnetic sensing elements (Fig. 6; calculation unit 190 is a diff amp).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the magnetic sensor and calculation unit of Kawanami for current detection circuit of Nojima since the function of the magnetic sensors with calculation provided by amplifiers would obtain the predictable result of detecting a current based on magnetic field.  
Claim 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al., JP2014002071 in view of Shibahara et al., US 20050030018 in view of Hebiguchi et al., US 20150022196
Regarding claim 14, Nojima as modified is silent in wherein the fourth conductor portion extends from an outer edge portion of the first conductor portion and an outer edge portion of the second conductor portion.  Hebiguchi teaches a fourth conductor portion extends from an outer edge portion of a first conductor portion and an outer edge portion of a second conductor portion (Fig. 8; inclined portion 22k). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the conductor shape of Hebiguchi into Nojima as modified since the conductor would essentially provide the predictable result of conducting current for magnetic field detection.
Regarding claim 16, Nojima as modified discloses the limitations of claim 15.  Shibahara teaches a fourth conductor portion extends from an outer edge portion of the third conductor portion (Fig. 5a). Nojima as modified is silent in wherein the fourth conductor portion extends from an outer edge portion of the first conductor portion, an outer edge portion of the second conductor portion, and an outer edge portion of the third conductor portion. Hebiguchi teaches wherein a fourth conductor portion extends from an outer edge portion of the first conductor portion, an outer edge portion of the second conductor portion (Fig. 8; inclined portion 22k). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the conductor shape of Hebiguchi into Nojima as modified since the conductor would essentially provide the predictable result of conducting current for magnetic field detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868